Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett Balich on 07 September 2021.
The application has been amended as follows: 
In the claims:
The claims are as filed 30 August 2021, with the following amendment:

In claim 8 at line 3, “a pressure side” has been changed to --the pressure side--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 18 and 19 are allowed for the reasons given in the Non-Final Rejection dated 31 March 2021 at ¶56. Claim 1 and its dependents are allowed due to the incorporation of the subject matter of claim 13, which was indicated as allowable in the Non-final Rejection dated 31 March 2021 at ¶55, into claim 1.
It is further noted that the EPO Search Opinion cites D1 US 2018/0355732 and D9 US 2003/0059309 as teaching the limitations of original claim 13. The instant claims tabs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745